Citation Nr: 0638307	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  00-14 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
in which the RO denied the veteran's petition to reopen her 
previously denied claim for service connection for a right 
eye disorder.  The appellant perfected an appeal to the 
Board.

In August 2003, the appellant testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.

In December 2005, the Board reopened the claim and remanded 
to the RO the claim for service connection, on the merits, to 
the RO for further development.  After accomplishing the 
requested development to the extent possible, the Appeals 
Management Center (AMC) continued the denial of the claim (as 
reflected in the May 2006 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent evidence of a right eye disorder in 
service (during which time the veteran's right eye distant 
vision was noted to have improved).

3.  While refractive errors, a right eye nevus, and atopic 
conjunctivitis have been diagnosed after service, none of 
these conditions is medically shown to constitute a current 
disability for VA purposes or to be in any way related to 
service.  


CONCLUSION OF LAW

The criteria for service connection for a right eye 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306, 4.9 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In the present case, in an October 1999 pre-rating notice 
letter, the RO notified the veteran that she had to show that 
she had a current disability related to her military service 
and that the evidence had to show three things: a current 
disability, an injury or disability based upon military 
service, and linking evidence.  The letter also identified 
the type of evidence needed to establish each element.  Via 
this letter, and in conjunction with subsequent documents of 
record, the veteran and her representative were afforded 
opportunities to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support her claim for service connection, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that RO letters in April 1999 and 
December 2005 collectively satisfy the statutory and 
regulatory requirement that VA inform the veteran of what 
evidence will be obtained by whom.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the April 1999 letter, the RO told the veteran to "send 
us evidence showing that your claimed disabilities have been 
treated since your discharge from service."  The December 
2005 letter advised the veteran that VA is required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies and to make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  The December 2005 letter also identified the 
Federal records that VA would obtain on her behalf as 
instructed by the Board, to include records of the VA Medical 
Center (VAMC) in Elsmere-Wilmington, Delaware. The December 
2005 letter also specifically advised the veteran, "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If the information 
or evidence is in your possession, please send it to us."

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all four content of notice requirements have been met 
in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that, in this appeal, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that her claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006)).  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

As indicated above, the veteran received notice of what was 
required to substantiate her claim, and was afforded various 
opportunities to submit information and/or evidence pertinent 
to her claim.  Following the issuance of the December 2005 
letter-which completed VA's notice requirements and 
corrected any prior notice deficiencies-the veteran was 
afforded another opportunity to present information and/or 
evidence pertinent to the claim prior to the readjudication 
of the claim in May 2006 (as reflected in the SSOC).  Neither 
in response to the documents cited above, nor at any other 
point during the pendency of this appeal, has the veteran 
informed VA of the existence of any evidence-in addition to 
that noted below-that needs to be obtained prior to 
appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The AMC provided information regarding the criteria for 
degree of disability and effective date of rating in its 
August 2006 letter.  In any event, because the Board's 
decision herein denies service connection for the claimed 
disability, no disability rating or effective date is being 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the veteran's 
service medical records, and VA and private records have been 
associated with the claims file.  The veteran was afforded an 
October 2003 VA eye examination in connection with the claim; 
the report of that examination, along with an April 2006 
clarifying opinion obtained by the AMC pursuant to the 
Board's December 2005 remand, are of record.  Significantly, 
neither the veteran nor her representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that identified above, 
that needs to be obtained.  Indeed, the veteran indicated in 
her March 2006 VCAA notice response that she had no other 
information or evidence to give VA to substantiate her claim 
and asked that her claim be decided as soon as possible.  The 
veteran's representative similarly indicated in her June 2006 
letter that the veteran had received the June 2006 SSOC and 
"has no more information pertaining to this."  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a).  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In this case, the veteran seeks service-connection for a 
right eye disorder.  However, the existence of a current 
disability upon which to predicate a grant of service 
connection is the cornerstone of a claim for VA disability 
compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the interpretation, by VA 
and the Court, of section 1110 of the statute as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary, and therefore the 
decision based on that interpretation must be affirmed).  See 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

As to what constitutes a disability for VA purposes, under 38 
C.F.R. §§ 3.303(c) and 4.9, congenital or developmental 
abnormalities including refractive error of the eye are not 
considered "diseases or injuries" within the meaning of 
applicable legislation governing the awards of compensation 
benefits, and hence, do not constitute a disability for VA 
compensation purposes.  Moreover, the term disability 
"should be construed to refer to impairment of earning 
capacity due to disease, injury, or defect, rather than to 
the disease, injury, or defect itself." Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that service connection 
for a claimed right eye disorder is not warranted because 
none of the diagnosed eye abnormalities constitutes a 
disability for VA purposes or is shown to be in any way 
related to service.

The veteran's June 1974 enlistment examination report 
indicates that the general eye, opthalmoscopic, ocular 
motility, and pupil eye examinations were normal.  Distant 
vision was 20/25 in the right eye and 20/20 in the left.  The 
summary of defects noted defective vision, referring to the 
distant vision category (#59) on the examination sheet.  The 
June 1977 separation examination report reflects normal 
findings regarding the eyes as well as 20/20 distant vision 
in both eyes.

Post-service findings pertinent to the claim include:  a 
January 1979 VA outpatient treatment (VAOPT) record 
reflecting a diagnosis of refractive error; a March 1982 VA 
Medical Certificate (VA Form 10-10m) including reference red 
to a spot on the right eye a few years prior; July 1991 
treatment notes of Dr. E. Myrowitz reflecting diagnoses of 
small myopias; April 1995 private treatment notes of Dr. E. 
Odunukwe diagnosed atopic conjunctivitis, Iris nevus (benign 
neoplasm), and myopia; April 1998 private treatment notes 
diagnosed atopic conjunctivitis, Iris nevus, and myopia; July 
2000 private treatment notes diagnosed Iris nevus, myopia, 
and presbyopia; and a February 2000 private report of vision 
examination diagnosed a benign neoplasm (iris nevus) and 
myopia.

During the August 2003 RO hearing, the veteran testified that 
she was followed in service for a right eye nevus (pp. 4-5; 
transcribed as "right eye Neb__").  Subsequently, an 
October 2003 VA medical examination diagnosed myopia and a 
small nevus of the iris of the right eye and an April 2006 VA 
physician reviewed the claims file including the October 2003 
VA examination and concluded that the iris nevus was 
congenital in nature. 

Under 38 C.F.R. §§ 3.303(c) and 4.9, neither refractive error 
(the veteran's diagnosed myopia and presbyopia) nor 
congenital defects (iris nevus) constitutes a disease or 
injury for compensation purposes.  Moreover, the only other 
diagnosed right eye abnormality-atopic conjunctivitis-has 
not been claimed as a disability, does not meet the 
definition of a disability for VA purposes because it has not 
been shown to cause any impairment, and is not shown to be in 
any way related to service.

While service connection may be granted in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is 
simply no evidence that any such aggravation-resulting in a 
disability upon which to predicate a grant of service 
connection-occurred in this case.   Indeed, no eye disorder 
was noted in service, and the report of separation 
examination indicates that distant vision in the right eye 
had improved and had stayed the same in the left eye-a fact 
that tends to weigh against any finding of aggravation.  

In additional to the medical evidence, the Board has taken 
into consideration assertions advanced by the veteran in 
connection with her claim.  However, as indicated above, the 
claim decided herein turns on the medical matters of current 
disability and nexus to service.  As a layperson without the 
appropriate medical training and expertise she simply is not 
competent to provide a probative opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, her assertions, in 
this regard, have no probative value.  

For all the foregoing reasons, the claim for service 
connection for a right eye disability must be denied. In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence simply does not support the 
veteran's claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

Service connection for a right eye disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


